Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 and 3-21 are pending. Claim 2 has been canceled. Claims 11-21 are new. Claims 1, 3, 7 and 10 have been amended.
	
Election/Restrictions
Applicant’s election without traverse of Species IV (FIG. 5) in the reply filed on 4/8/2022 is acknowledged.
Claims 3 and 5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/8/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 8, 10-16, and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 reciting “a difference between a first luminance level of the central pixels and a second luminance level of the peripheral pixels is … ΔL=|L1−L2|<Δ1 where  … Δ1 represents a difference between the first luminance level and the second luminance level when sizes of the central pixels and sizes of the peripheral pixels are identical” renders the claim indefinite because it is unclear. The image sensor as recited in claim 1 has central pixels that are smaller in size than the peripheral pixels. Therefore, it is unclear how to interpret “when sizes of the central pixels and sizes of the peripheral pixels are identical” as recited in claim 6. Furthermore, claim 6 appears to be comparing property of the claimed image sensor and another device that satisfies “sizes of the central pixels and sizes of the peripheral pixels”. However, it is unclear what is required of the other device and how such limitation is sought to further limit the claimed device. 
Claim 8 reciting “the central pixel zone is determined as a point at which a second luminance level of the peripheral pixels is 80% or more of a first luminance of the central pixels” renders the claim indefinite. It is unclear how is “the central pixel zone” determined as a “point”. The central pixel zone which comprises a plurality of central pixels, and it is unclear how can a “point” comprise the plurality of central pixels. Furthermore, the central pixels are defined formed to be in the central pixel zone. How can the central pixel zone be determined based on the luminance of the central pixels? Prior to the determination of the central pixel zone, we wouldn’t know which are the central pixels. That is, the central pixel zones is what defines the central pixels. Therefore, the determination of the central pixel zones cannot then depend on the central pixels. Central pixels would be undefined without the prerequisite of the central pixel zone. 
Claim 10 reciting “the central pixel zone includes greater number of pixels located in the center of the image sensor than number of pixels located in the edge of the image sensor” renders the claim indefinite because the limitation appears to imply the central pixel zone includes the edge of the imager sensor. It is unclear how would the central pixel zone be interpreted to include also the edge of the image sensor.

    PNG
    media_image1.png
    404
    623
    media_image1.png
    Greyscale

Claim 19 reciting “a number of pixels located in each of a horizontal axis and a vertical axis which pass the center when viewed in plan is greater than a number of pixels located between the horizontal axis and the vertical axis” renders the claim indefinite. Firstly, it is unclear what constitutes pixels located in the axis. Referring to FIG. 5 annotated above, the axes are imaginary lines (labeled x-axis and y-axis), the pixels may be aligned along such line, but it is unclear how the pixels would be considered as “located in” each of the axes. Furthermore, it is unclear what is meant by “a number of pixels located between the horizontal axis and the vertical axis”. Referring to FIG. 5 annotated above, the disclosure does not explain how would the number of the pixels “located in” either the x- or y-axis in Z1 be greater than the number of the pixels that are located between them in the highlighted area of Z1 above. It would seem that the total pixel numbers in the highlighted area of Z1 would be greater than the number of pixels located in either axes of Z1. Furthermore, according to the drawing, the number of pixels along the x-axis in Z1 would be smaller than the number of pixels along a row that is directly adjacent the y-axis in Z1. Y-axis of Z1 is shown to be much greater than the x-axis. As such, the number of pixels in Z1 near a row next to the y-axis would then be greater than the number of pixels in the x-axis of Z1, which contracts the claim reciting the number in each axis to be greater. 
Claim 20 reciting “the central pixel zone has a planar shape in which a central portion thereof is sharper than a peripheral portion thereof” renders the claim indefinite because it is unclear what constitutes “sharper”. Referring to Applicant’s FIG. 5 showing central pixel zone Z1, it is unclear how is the central portion of Z1 sharper than the peripheral portion of Z1. 
Claim 21 reciting “the first to fourth sizes have a relationship of multiples of 2 therebetween” renders the claim indefinite. It is unclear if the relationship of multiples of 2 is defined between each of the four sizes, between sizes of adjacent zones, or between any of the four sizes. For example, if first size is S1, second size is S2, third size is S3, and fourth size is S4, does claim 21 require Sj=2×Sk where j≠k. If so, how is S4> S3> S2> S1 satisfied in claim 9? Or does the limitation mean S4=2×S3, S3=2×S2, S2=2×S1? However, such interpretation would render “multiples of 2 therebetween” indefinite because S4≠2×Sn for n=1 or 2.
Other claims are rejected for depending on a rejected claim.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, and 6-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oganesian US 2013/0242155 A1.

    PNG
    media_image2.png
    647
    659
    media_image2.png
    Greyscale

In re claim 1, Oganesian discloses (e.g. FIG. 7A) an image sensor, comprising: 
a plurality of pixel zones (zones associated with pixels 14a-c) disposed adjacent to each other, 
wherein the plurality of pixel zones comprise: 
a central pixel zone (e.g. zone associated with 14c); and 
a peripheral pixel zone (e.g. zone associated with 14a) disposed around the central pixel zone (zone associated with 14c), 
wherein the central pixel zone (zone of 14c) comprises a plurality of central pixels 14c, 
wherein the peripheral pixel zone (of 14a) comprises a plurality of peripheral pixels 14a, 
wherein sizes of the central pixels 14c are smaller than sizes of the peripheral pixels 14a (¶ 47), 
wherein, when viewed in plan, the central pixel zone (of 14c) is a zone from a center of the image sensor to a first point (see FIG. 7A annotated above, the first point corresponds to the location of outermost ones of 14c), and 
wherein the first point is a point falling within 3/10 to 7/10 of a total distance from the center to an edge of the image sensor (e.g. 3/10, see FIG. 7A). 
If the distance from center to edge is D, the distance from center to the first point, which is half way between                         
                            
                                
                                    2
                                
                                
                                    10
                                
                            
                        
                     and                         
                            
                                
                                    4
                                
                                
                                    10
                                
                            
                        
                     would be                         
                            
                                
                                    3
                                
                                
                                    10
                                
                            
                        
                     × D as annotated in FIG. 7A above. 

In re claim 4, Oganesian discloses (e.g. FIG. 7A) wherein the peripheral pixel zone (e.g. zone of 14a) has a shape of a plane surrounding the central pixel zone (of 14c).

In re claim 6, as best understood, Oganesian’s image sensor comprises fewer/larger pixels around the periphery and more/smaller pixels in the center. Therefore, such image sensor would inherently exhibit a decreased luminance difference as compared to an image sensor having equal pixel sizes. Such characteristics is inherent due to the layout of the different sized pixels as described by Applicant (¶ 89 of published specification). Therefore, the claimed difference ΔL=|L1−L2|<Δ1 between a first luminance level L1 of the central pixels and a second luminance level L2 of the peripheral pixels where “Δ1 represents a difference between the first luminance level and the second luminance level when sizes of the central pixels and sizes of the peripheral pixels are identical”, would be an inherent property of the image sensor layout taught by Oganesian that is the same as that described by Applicant.

In re claim 7, Oganesian discloses (e.g. FIG. 7A) wherein a luminance level of pixels 14b located at a boundary between the central pixel zone (of 14c) and the peripheral pixel zone (of 14a) has an intermediate value of a first luminance level of the central pixels and a second luminance level of the peripheral pixels (zone with 14b has intermediate luminance level due to its intermediate pixel size with respect to 14a and 14c).

In re claim 8, as best understood, Oganesian (e.g. FIG. 7a) discloses wherein, when viewed in plan, “the central pixel zone is determined as a point at which a second luminance level of the peripheral pixels is 80% or more of a first luminance level of the central pixels”. 
In the layout taught by Oganesian in FIG. 7A, there necessarily exist “a point” from the center that defines a boundary such that pixels outside of it has a luminance level that is 80% or more of the luminance level of the pixels inside of such boundary. Thus, the “central pixel zone” is defined to be a region inside of such “point”/boundary and the “peripheral pixel zone” would then be a region that is outside of such “point”/boundary.

In re claim 9, Oganesian discloses (e.g. FIG. 7A) wherein the plurality of pixel zones (only three sizes shown, but can be more, ¶ 47) comprise: 
a first pixel zone (of 14c) comprising pixels 14c having a first size, the first pixel zone falling within the central pixel zone; 
a second pixel zone (of 14b) comprising pixels 14b having a second size larger than the first size, the second pixel zone having a shape of a plane surrounding the first pixel zone; 
a third pixel zone (of 14a) comprising pixels 14a having a third size larger than the second size, the third pixel zone having a shape of a plane surrounding the second pixel zone; and 
a fourth pixel zone (additional zone not shown, ¶ 47) comprising pixels (additional photodetector size, ¶ 47) having a fourth size larger than the third size, the fourth pixel zone having a shape of a plane surrounding the third pixel zone and falling within the peripheral pixel zone (peripheral pixel zone considered to include outmost pixels), and 
wherein at least one of the second pixel zone 14b or the third pixel zone 14a falls within the central pixel zone or the peripheral pixel zone (e.g. 14b can be considered to belong to the central pixel zone while 14a can be considered to belong to the peripheral pixel zone).

In re claim 10, Oganesian discloses (e.g. FIG. 7A) an image sensor, comprising: 
a plurality of pixel zones (zones associated with pixels 14a-c) disposed so as to be adjacent to each other and to be distinguished from each other in a direction from a center to an edge of the image sensor, 
wherein each of the plurality of pixel zones comprises a plurality of pixels 14a-c, 
wherein sizes of pixels 14a-c included in the plurality of pixel zones gradually increase from the center to the edge (¶ 47), 
wherein the plurality of pixel zones include a central pixel zone (e.g. zone with 14b and 14c), the central pixel zone (of 14b,c) including the center of the image sensor when viewed in plan, and 
wherein “the central pixel zone (of 14b,c) includes greater number of pixels 14c located in the center of the image sensor than a number of pixels 14b located in the edge of the image sensor”. As best understood, the central pixel zone can include pixels 14b and 14c of different sizes, wherein there are more pixels 14c in the center of the central pixel zone and fewer pixels 14b located near “outer edge of the central pixel zone”.

In re claim 11, Oganesian (e.g. FIG. 7A) wherein the plurality of pixel zones (only three sizes shown, but can be more, ¶ 47) include: 
a first pixel zone (of 14c) including pixels 14c having a first size; 
a second pixel zone (of 14b) including pixels 14b having a second size larger than the first size, the second pixel zone having a shape of a plane surrounding the first pixel zone; 
a third pixel zone (of 14a) including pixels 14a having a third size larger than the second size, the third pixel zone having a shape of a plane surrounding the second pixel zone; and 
a fourth pixel zone (additional zone not shown, ¶ 47) including pixels (additional photodetector size, ¶ 47) having a fourth size larger than the third size, the fourth pixel zone having a shape of a plane surrounding the third pixel zone.

In re claim 12, Oganesian discloses (e.g. FIG. 7A) wherein the central pixel zone includes the first pixel zone 14c.

In re claim 13, Oganesian discloses (e.g. FIG. 7A) wherein the central pixel zone includes at least one of the second or third pixel zone (at least 14b and 14c can be considered pixels of a central pixel zone).

In re claim 14, Oganesian discloses (e.g. FIG. 7A) wherein the size of each of the plurality of pixels 14a-c corresponds to a planar area of the pixel (¶ 46).

In re claim 15, Oganesian discloses (e.g. FIG. 7A) wherein the size of each of the plurality of pixels 14a-c corresponds to a length of the pixel in a horizontal direction (e.g. horizontal in FIG. 7A).

In re claim 16, Oganesian discloses (e.g. FIG. 7A) wherein the size of each of the plurality of pixels 14a-c corresponds to a length of the pixel in a vertical direction (e.g. vertical in FIG. 7A).

In re claim 17, Oganesian discloses (e.g. FIG. 7A) wherein each of the central pixel zone (e.g. of 14c) and the peripheral pixel zone (e.g. of 14a) has a polygonal planar shape. No specific polygonal shape has been claimed that would distinguish over the rectilinear shapes of zones shown in FIG. 7A.

In re claim 18, Oganesian discloses (e.g. FIG. 7A) wherein a luminance level of pixels 14b located at a boundary between the central pixel zone (of 14c) and the peripheral pixel zone (of 14a) has an average value of a first luminance level of the central pixels and a second luminance level of the peripheral pixels (zone with pixels 14b having a size that is an average between the smaller central pixels 14c and larger peripheral pixels 14a, thus the luminance level of 14b is the average of 14a and 14c due to its average pixel size with respect to 14a and 14c).

    PNG
    media_image3.png
    604
    657
    media_image3.png
    Greyscale

In re claim 19, as best understood, Oganesian discloses (see interpretation of “central pixel zone” as highlighted in FIG. 7A above) wherein, among the plurality of pixels 14b,14c included in the central pixel zone (zone highlighted in center of FIG. 7A shown above), “a number of pixels located in each of a horizontal axis and a vertical axis which pass the center when viewed in plan is greater than a number of pixels located between the horizontal axis and the vertical axis” (the horizontal axis and vertical axis of the central pixel zone as annotated in FIG. 7A above have additional pixels 14b that aren’t present elsewhere in the “central pixel zone”).

In re claim 20, as best understood, Oganesian discloses (e.g. FIG. 7A) wherein the central pixel zone (zone with 14b,14c) has a planar shape in which a central portion 14c thereof is “sharper than” a peripheral portion 14c thereof (as best understood, “sharper” refers to resolution being higher due to more pixels 14c in the center portion). Alternatively, the central pixel zone may have a shape according to the highlighted portion of FIG. 7A as annotated on page 11. In such interpretation, the central portion of the central pixel zone corresponding to the portion along either horizontal or vertical axis. The shape of the center portion along the axis is “sharper” (more pointed, as best understood) than other portion of the zone).

In re claim 21, Oganesian discloses (e.g. FIGs. 7A and 7B) wherein “the first to fourth sizes have a relationship of multiples of 2 therebetween” (¶ 47). For example, size (width/length) of 14a is 2 × size (width/length) of 14b, and size (width/length) of 14b is 2 × size (width/length) of 14c.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 2015/0156431 A1 teaches (FIG. 5) an image sensor having different pixel sizes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881. The examiner can normally be reached Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YU CHEN/Primary Examiner, Art Unit 2815